Citation Nr: 0637528	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran had unverified military duty from May 1982 to 
September 1982 and verified active service from January 1985 
to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In December 2005, the veteran testified before the 
undersigned at a video conference hearing.  A transcript of 
that hearing has been associated with the claims file.


FINDING OF FACT

The objective and competent medical evidence of record shows 
the veteran has degenerative joint disease of the left hip 
with loss of joint space narrowing, end stage osteoarthritis, 
residual pain, and limited motion with forward flexion 0 to 
75 degrees with further flexion not possible without pain and 
some muscle spasm.  Abduction was 0 to 25 degrees, with some 
pain at 25 degrees.  No effusion, no erythematous change, no 
muscle atrophy, no instability and no crepitation were noted.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for degenerative joint disease of the left hip are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5252 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The RO granted service connection for chondromalacia with 
degenerative joint disease of the left hip in a February 2000 
rating decision and awarded a 10 percent rating.  In April 
2004, the veteran filed his claim for an increased rating.

March 2004 VA medical records reflect the veteran was seen 
for intermittent bilateral hip pain which he had for several 
years.  It was noted his pain had increased over the past few 
weeks.  

June 2004 VA medical records indicate the veteran was 
assessed with osteoarthritis of the hip after being seen in 
the emergency room.  It was noted he was being treated with 
Sulindac.

The veteran underwent a VA examination in July 2004.  He 
complained of pain in his left hip as a 2 on a scale of 10 
with associated stiffness.  According to the examination 
report, the left hip was worse than the right hip.  The 
veteran had flare-ups with prolonged walking or standing, 
perhaps four to five times a week persisting sometimes 
throughout the entire working day.  Sulindac is the 
medication marked as helpful for the left hip.  An antalgic 
gait developed when the veteran became symptomatic in both 
hips simultaneously.

On examination, range of motion for the left hip was as 
follows: abduction was to 30 degrees, adduction was to 25 
degrees, internal rotation was to 26 degrees, external 
rotation was to 50 degrees, active flexion was to 90 degrees, 
and active extension was to 30 degrees.  The examiner noted 
all ranges were limited by pain.  Repetitive motion of the 
left hip was significant for increased symptoms.  There was 
no gross erythema or warmth over the hip nor palpable 
crepitus in the hip.  The impression of the examiner was 
progressive degenerative joint disease of bilateral hips and 
residuals. 

In his Notice of Disagreement dated in December 2004, the 
veteran claimed his left hip did not function properly, that 
his ability to perform job-related duties was severely 
reduced, and that a private bone specialist found his hip was 
totally ruined.  He submitted a private medical record from 
K.L.S., M.D., dated in October 2004, which showed the left 
hip had 10 degrees of internal rotation and 15 degrees of 
external rotation and pain with that limit.  The veteran was 
five feet eight inches tall and weighed 220 pounds.  X-rays 
showed end stage osteoarthritis of the left hip, moderate 
osteoarthritis of the left knee, and post-traumatic arthritis 
of the left ankle status post open reduction and internal 
fixation and medial malleolus.

The veteran underwent another VA examination in January 2005.  
The examining physician reviewed the claims file.  According 
to the examination report, the veteran complained that his 
left hip degenerative arthritis had worsened since 2003.  The 
examiner noted that a comparison of x-rays of the hip taken 
in 1999 and 2004 showed moderate degenerative joint disease 
with loss of joint space narrowing.  The left hip pain was at 
the trochanteric area.  The veteran also experienced 
stiffness in the morning.  Prolonged walking aggravated the 
hip pain.  There was no swelling, no erythematous change, and 
no locking sensation.  Flare-ups were reported on prolonged 
walking for more than 10 to 15 minutes and bending and 
lifting heavy objects aggravated the hip pain.  It was noted 
the veteran did not need assistive walking devices, had no 
surgery, no history of inflammatory arthritis of the left hip 
and had no episode of dislocation or subluxation.  

It was noted the left hip pain was treated with Sulindac, 150 
milligrams (mg) twice a day as needed, which was further 
noted as effective without side effects.  The examination 
report noted too that the veteran worked as a corrections 
officer and had not missed any work though he had to walk 
about 9 to 10 hours a day.  This situation was described as 
"still tolerable," though the veteran told the examiner he 
did not know how much longer he could continue as he could 
only walk around for 10 to 15 minutes without difficulty.  

On examination, range of motion of the left hip was measured.  
Forward flexion was 0 to 75 degrees, and the veteran could 
not flex further with pain and some muscle spasm.  Backward 
extension was 0 to 30 degrees.  Abduction was 0 to 25 
degrees, with some pain at 25 degrees.  Internal rotation was 
0 to 20 degrees, and the veteran could not rotate further due 
to pain and some muscle spasm.  External rotation was 0 to 40 
degrees, and the veteran could not rotate further due to pain 
and some muscle spasm.  Tenderness at the trochanteric area 
and at the femoral hip area were noted.  Also noted were some 
muscle spasms with internal rotation to 20 degrees and 
external rotation to 40 degrees.  No effusion, no 
erythematous change, no muscle atrophy, no instability, and 
no crepitation were noted. 

Pain was described as the major factor in comparison to some 
muscle spasms and loss of motions.  The additional loss of 
motions were: flexion to 50 degrees, abduction to 15 degrees, 
and internal and external rotation to 20 degrees.  Repetitive 
use showed no additional loss of motion, and no fatigue, 
incoordination, or lack of endurance were noted.  In 
addition, the left leg was measured at one centimeter shorter 
than the right leg, but standing and walking showed no 
apparent functional limitation.  No evidence of inflammatory 
arthritis was noted.  Diagnosis was degenerative joint 
disease of the left hip with residual pain and limited 
motion.  The shorter left leg was diagnosed as secondary to 
the degenerative joint disease of the left hip.

It was noted the veteran walked into the examining room in 
regular steps and with no apparent limp nor with use of a 
cane.  He removed his shoes and socks without assistance.

In his April 2005 substantive appeal (VA Form 9), the veteran 
said his left hip did not rotate enough so that he could walk 
without a pronounced limp.  He said there was no cartilage in 
the joint, so that if he moved incorrectly the bones rubbed 
together.  Spurs were growing out of the joint catch on the 
muscles which caused him discomfort, he said.  

At the December 2005 Board hearing, the veteran testified 
that his current problems and symptoms with his left hip 
included that the joint could not take any weight, and the 
protrusions felt as if they were growing as if to poke 
through the skin (Tr. at 2).  He said he could not move the 
left hip to the same extent as the right hip.  The left hip 
was more painful the more he moved it, he said, but it did 
not feel like the joint was loose or had popped out.  The 
veteran said that the left hip had no cartilage and was just 
bone on bone (Tr. at 3).  He also said he never had surgery 
on the left hip, but a civilian doctor told him he would need 
to have the hip replaced (Tr. at 3-4).  

The veteran said he was treated for the hip at a VA facility 
once every six months.  He left a job as a prison corrections 
officer because he was on his feet too much and currently 
worked as a truck driver.  He said both jobs paid about the 
same and he did not miss any time from truck driving until 
the day of the hearing.  He could operate the clutch without 
complaint.  He testified that he could no longer ride a horse 
though he could when he was discharged (Tr. at 4, 8-9).  He 
also said his walking ability was severely limited.  When he 
left the service he could not run, but he said he still had 
his ability to walk at that time (Tr. at 5).  The veteran 
used a cane at the hearing because he said it kept his weight 
off the hip and made it feel better, he said, and conceded he 
leaned toward his right at the hearing because it hurt to 
lean or sit on his left side (Tr. at 5).  

The pain not only worsened in his hip on exertion, but his 
motion was more limited as well, he said (Tr. 6).  Medication 
did help the pain, but he said it also acted as a blood 
thinner and messed up his stomach (Tr. at 7).  He denied any 
therapy, injections, or neurostimulator units for the hip 
pain (Tr. at 7).  The veteran testified that his left hip was 
probably a little worse since his last VA examination (Tr. at 
11).


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in April 2004.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  In this letter, the veteran 
also was advised to submit additional evidence to the RO, and 
the Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

Here, the noted April 2004 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for his 
service-connected left hip disorder.  Therefore, any lack of 
notice by the VA to the veteran as now required by Dingess 
and Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that §  
4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The RO rated the veteran's left hip disorder under Diagnostic 
Codes 5003-5252.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27 (2006).  DC 5003 refers to the 
rating of degenerative arthritis and DC 5252 refers to one of 
the limitations of motion of the thigh.

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  38 C.F.R. § 4.71a, DC 5003 (2006).  When 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic code, a 10 percent rating is 
applied for each major joint affected by limitation of 
motion.  Id.

As to the left hip degenerative joint disease, the veteran is 
not entitled to a rating higher than the 10 percent he is 
currently receiving under any potentially applicable 
diagnostic code.  The veteran's service-connected left hip 
arthritis is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71, DC 5252 (2006).  See also 38 C.F.R. § 
4.71a DC 5003.  DC 5252 provides where flexion of the leg at 
the hip is limited to 45 degrees a 10 percent evaluation is 
assigned; where limited to 30 degrees a 20 percent evaluation 
is warranted; where limited to 20 degrees a 30 percent rating 
is warranted; and where limited to 10 degrees a 40 percent 
evaluation is justified.  38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2006). 

Normal range of motion of the hip is from 0 degrees (full 
flexion) to 125 degrees extension, and from 0 degrees to 45 
degrees abduction.  38 C.F.R. § 4.71a, Plate II (2006).  

The July 2004 VA examination found active flexion was to 90 
degrees.  The January 2005 VA examination showed forward 
flexion was 0 to 75 degrees, and the veteran could not flex 
further with pain and some muscle spasm.  Additional loss of 
motion measured in the 2005 exam showed flexion to 50 degrees 
and abduction to 15 degrees.  Abduction was to 30 degrees in 
the 2004 exam and 0 to 25 degrees in the 2005 exam, with some 
pain at 25 degrees.  These measurements do not support an 
increase from 10 percent to 20 percent under DC 5252 as 
flexion is not limited to 30 degrees.

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4, particularly other 
diagnostic codes in 38 C.F.R. § 4.71a consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other diagnostic code or other Part 4 
provisions are more loosely analogous to the disability at 
issue, or which would permit a higher schedular rating.

There are higher ratings available under DC 5250 for 
ankylosis of the hip.  38 C.F.R. § 4.71a, DC 5250 (2006).  
However, there is no evidence of ankylosis of the hip, and 
the veteran, therefore, is not entitled the higher rating 
available under DC 5250.  Nor is there any evidence of flail 
joint of the hip that would entitle the veteran to a higher 
rating under DC 5254.  38 C.F.R. § 4.71a, DC 5254 (2006).

Where extension of the leg at the hip is limited to 5 
degrees, only a 10 percent evaluation is assignable under DC 
5251.  38 C.F.R. § 4.71a, DC 5251 (2006).  Where there is 
limitation of abduction at the hip with inability to cross 
the legs, a 10 percent rating is assigned; where hip 
abduction is limited to 10 degrees, a 20 percent rating is 
assigned.  A 10 percent rating may be assigned for the hip if 
toe-out cannot be achieved beyond 15 degrees due to 
limitation of rotation.  38 C.F.R. § 4.71a, DC 5253 (2006).  
These codes do not avail the veteran's desire for an 
increase.

DC 5255 provides for assignment of ratings in evaluating 
impairment of the femur.  Under that diagnostic code, 
malunion of the femur with moderate knee or hip disability is 
rated 20 percent disabling, while malunion with marked knee 
or hip disability is rated 30 percent.  Higher ratings are 
available for fracture of the shaft, anatomical neck, or the 
surgical neck.  However, the X-rays of the left hip showed no 
fracture or dislocation or significant arthritic disease, 
only degenerative changes of the hip.  Moreover, the January 
2005 VA examination indicated there was no dislocation or 
inflammatory arthritis and indicated the veteran had 
additional functional impairment during flare-ups, but there 
was no inflammatory arthritis or dislocation or subluxation. 
Thus, the veteran is not entitled to the higher rating for 
malunion of the femur with marked knee or hip disability.

Here, the preponderance of the probative and objective 
medical evidence now of record militates against a finding 
that the veteran is entitled to an increased rating.  The 
preponderance of the objective medical evidence supports the 
current rating for the veteran's left hip disorder.  The 
Board does not doubt the veteran's veracity.  While the 
veteran is certainly capable of providing evidence of 
symptomatology, a lay person is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Robinnette v. Brown, 8 Vet. App. 69, 74 
(1995).  Moreover, the evidence is not so evenly balanced as 
to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2006).

Finally, the Board has considered whether a higher evaluation 
of the veteran's service-connected disorder is warranted on a 
extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  
However, in the absence of evidence of marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), frequent periods of hospitalization, or 
evidence that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet App. 337 (1996).





ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the left hip is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


